     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                  )     Case No. 2:17-cv-02615-CKD
     CHRISTINA ALMEIDA,                             )
14                                                  )     STIPULATION AND ORDER FOR
                    Plaintiff,                      )     EXTENSIONN OF TIME (SECOND
15                                                  )     REQUEST)
            vs.                                     )
16                                                  )
     NANCY A. BERRYHILL,                            )
17   Acting Commissioner of Social Security,        )
                                                    )
18                                                  )
                    Defendant.                      )
19
20
            IT IS HEREBY STIPULATED, by and between the parties through their respective
21
     counsel of record, that Defendant shall have a 15-day extension of time, from October 28, 2018 to
22
     November 12, 2018, to respond to Plaintiff’s Motion for Summary Judgment. All other dates in
23
     the Court’s Scheduling Order shall be extended accordingly.
24
            This is Defendant’s second request for an extension of time. Defendant respectfully
25
     submits that good cause exists for a second extension because Defendant’s counsel was out of the
26
     office unexpectedly on sick leave and requires additional time to complete her review of the record
27
     and analysis of the issues raised in Plaintiff’s brief and to prepare Defendant’s response.
28
 1   Defendant’s counsel also has a number of other briefs due and is trying diligently to manage
 2   competing workload demands. Plaintiff does not oppose Defendant’s request for an extension of
 3   time.
 4
                                          Respectfully submitted,
 5
 6   Dated: October 24, 2018              JESSE S. KAPLAN

 7
                                       By: /s/ Jesse S. Kaplan*
 8
                                          JESSE S. KAPLAN
 9                                        Attorneys for Plaintiff
                                          [*As authorized by e-mail on Oct. 24, 2018]
10
11
     Dated: October 26, 2018              MCGREGOR W. SCOTT
12                                        United States Attorney
                                          DEBORAH LEE STACHEL
13                                        Regional Chief Counsel, Region IX
14                                        Social Security Administration

15
                                       By: /s/ Margaret Branick-Abilla
16                                        MARGARET BRANICK-ABILLA
17                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
18
19
                                             ORDER
20
21
     Pursuant to stipulation, IT IS SO ORDERED. The parties are advised that, as multiple
22   extensions of time have been granted in this case, no further extensions will be granted absent
     extraordinary cause.
23
24   Dated: October 26, 2018
                                                     _____________________________________
25                                                   CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
